                            Case 2:20-cv-00211-JRG Document 67-1 Filed 04/09/21 Page 1 of 11 PageID #: 1959

                                                                     Joint Claim Construction Chart
                                                                 Oyster Optics, LLC v. Cisco Systems, Inc.
                                                                      Case No. 2:20-cv-00211-JRG


 Claim           U.S. Patent 6,665,500                                  Oyster Optics’        Cisco’s Proposed                Court’s Construction
 No.                                                                    Proposed Construction Construction
 1.              An optical data transmitter comprising:                “phase modulating”    “phase modulating”              “phase modulating”
                 a laser;
                                                                        “alter the phase of         “altering the phase of
                 a phase modulator for phase                            light to create an          light to create an
                 modulating light from the light source;                optical signal having a     optical signal having a
                 and                                                    phase that is               phase that is
                                                                        representative of data”     representative of data,
                 a controller having an input for receiving                                         where the phase
                 an electronic data stream,                                                         modulating does not
                                                                                                    include amplitude
                 the controller in a first mode controlling                                         modulating”
                 the phase modulator so as to create
                 phase-modulated optical signals in the                 “phase-modulated            “phase-modulated          “phase-modulated
                 light from the laser as a function of the              optical signals”            optical signals”          optical signals”
                 electronic data stream
                                                                        “phase modulate”            “optical signals
                 and the controller in a second alternate               should be construed as      created by phase
                 mode amplitude-modulating the light                    set forth above.            modulation, not
                 from the laser as a function of the                    Otherwise, no               amplitude
                 electronic data stream,                                construction                modulation”
                                                                        necessary.
                 the first mode and the second mode
                 occurring at different times.                          “amplitude-                 “amplitude-               “amplitude-
                                                                        modulating”                 modulating”               modulating”

                                                                        “altering the            “altering the
                                                                        amplitude of light to    amplitude of light to
                                                                        create an optical signal create an optical signal
                                                                                                 having an amplitude


H:\Oyster II\Oyster Cisco Joint CC Chart Ex. A (DM edits).docx
                                                                                    1
                            Case 2:20-cv-00211-JRG Document 67-1 Filed 04/09/21 Page 2 of 11 PageID #: 1960

                                                                     Joint Claim Construction Chart
                                                                 Oyster Optics, LLC v. Cisco Systems, Inc.
                                                                      Case No. 2:20-cv-00211-JRG

                                                                        that is representative      that is representative
                                                                        of data”                    of data, where the
                                                                                                    amplitude modulating
                                                                                                    does not include phase
                                                                                                    modulating”

                                                                        “mode”                      “mode”                   “mode”

                                                                        No construction             “period during which
                                                                        necessary                   at least one specific
                                                                                                    optical data signal is
                                                                                                    either amplitude
                                                                                                    modulated or phase
                                                                                                    modulated, but not
                                                                                                    both”

 16.             A dual-mode optical transmission system                “phase-modulated            “phase-modulated         “phase-modulated
                 comprising:                                            signals”                    signals”                 optical signals”

                 a transmitter having a laser for                       “phase modulate”            “optical signals
                 transmitting amplitude-modulated                       should be construed as      created by phase
                 signals in a first mode and phase-                     set forth above.            modulation, not
                 modulated signals in a second mode and                 Otherwise, no               amplitude
                 a controller for switching an output of the            construction                modulation”
                 laser between the first mode and the                   necessary.
                 second mode, the second mode occurring
                 at a different time than the first mode;               “amplitude-modulated        “amplitude-modulated     “amplitude-modulated
                                                                        signals”                    signals”                 signals”
                 an optical fiber connected to the
                 transmitter; and                                       “amplitude modulate”        “optical signals
                                                                        should be construed as      created by amplitude
                                                                        set forth above.


H:\Oyster II\Oyster Cisco Joint CC Chart Ex. A (DM edits).docx
                                                                                    2
                            Case 2:20-cv-00211-JRG Document 67-1 Filed 04/09/21 Page 3 of 11 PageID #: 1961

                                                                     Joint Claim Construction Chart
                                                                 Oyster Optics, LLC v. Cisco Systems, Inc.
                                                                      Case No. 2:20-cv-00211-JRG

                 a receiver having an interferometer being              Otherwise, no               modulation, not phase
                 connected to the optical fiber.                        construction necessary      modulation”

                                                                        “mode”                      “mode”                    “mode”

                                                                        No construction             “period during which
                                                                        necessary                   at least one specific
                                                                                                    optical data signal is
                                                                                                    either amplitude
                                                                                                    modulated or phase
                                                                                                    modulated, but not
                                                                                                    both”

 17.             A method for transmitting optical data in              “phase modulating”          “phase modulating”        “phase modulating”
                 two modes comprising the steps of:
                                                                        “alter the phase of         “altering the phase of
                 phase modulating light from a laser                    light to create an          light to create an
                 during a first transmission mode so as to              optical signal having a     optical signal having a
                 transmit phase-modulated optical data;                 phase that is               phase that is
                                                                        representative of data”     representative of data,
                 and amplitude modulating light from the                                            where the phase
                 laser during a second alternate                                                    modulating does not
                 transmission mode so as to transmit                                                include amplitude
                 amplitude-modulated optical data, the                                              modulating”
                 second alternate transmission mode
                 occurring at a time separate from the first “phase-modulated                       “phase-modulated          “phase-modulated
                 transmission mode.                          optical data”                          optical data”             optical data”

                                                                        “phase modulate”            “optical signals
                                                                        should be construed as      created by phase
                                                                        set forth above.            modulation, not
                                                                        Otherwise, no


H:\Oyster II\Oyster Cisco Joint CC Chart Ex. A (DM edits).docx
                                                                                    3
                            Case 2:20-cv-00211-JRG Document 67-1 Filed 04/09/21 Page 4 of 11 PageID #: 1962

                                                                     Joint Claim Construction Chart
                                                                 Oyster Optics, LLC v. Cisco Systems, Inc.
                                                                      Case No. 2:20-cv-00211-JRG

                                                                        construction                amplitude
                                                                        necessary.                  modulation”

                                                                        “amplitude                  “amplitude                 “amplitude
                                                                        modulating”                 modulating”                modulating”

                                                                        “altering the               “altering the
                                                                        amplitude of light to       amplitude of light to
                                                                        create an optical signal    create an optical signal
                                                                        that is representative      having an amplitude
                                                                        of data” Otherwise, no      that is representative
                                                                        construction                of data, where the
                                                                        necessary.                  amplitude modulating
                                                                                                    does not include phase
                                                                                                    modulating”

                                                                        “amplitude-modulated        “amplitude-modulated       “amplitude-modulated
                                                                        optical data”               optical data”              optical data”

                                                                        “amplitude modulate”        “optical signals
                                                                        should be construed as      created by amplitude
                                                                        set forth above.            modulation, not phase
                                                                        Otherwise, no               modulation”
                                                                        construction necessary

                                                                        “mode”                      “mode”                     “mode”

                                                                        No construction             “period during which
                                                                        necessary                   at least one specific
                                                                                                    optical data signal is
                                                                                                    either amplitude
                                                                                                    modulated or phase


H:\Oyster II\Oyster Cisco Joint CC Chart Ex. A (DM edits).docx
                                                                                    4
                            Case 2:20-cv-00211-JRG Document 67-1 Filed 04/09/21 Page 5 of 11 PageID #: 1963

                                                                     Joint Claim Construction Chart
                                                                 Oyster Optics, LLC v. Cisco Systems, Inc.
                                                                      Case No. 2:20-cv-00211-JRG

                                                                                                    modulated, but not
                                                                                                    both”



 Claim           U.S. Patent 8,913,898                                  Oyster Optics’        Cisco’s Proposed              Court’s Construction
 No.                                                                    Proposed Construction Construction
 1.              A transceiver card for a                               “receiver”            “receiver”                    “receiver”
                 telecommunications box for transmitting
                 data over a first optical fiber and                    [AGREED]                    [AGREED]                “receiver without a
                 receiving data over a second optical fiber,                                                                demodulator”
                 the transceiver card comprising:                       “the second optical         “the second optical     “the second optical
                                                                        signal”                     signal”                 signal”
                 a transmitter having a laser, a
                 modulator, and a controller configured [AGREED]                                    [AGREED]                ‘“a second optical
                 to receive input data and control the                                                                      signal’ is antecedent
                 modulator to generate a first optical signal                                                               for “the second optical
                 as a function of the input data;                                                                           signal’”

                 a fiber output optically connected to the              “output data”               “output data”           “output data”
                 transmitter and configured to optically
                 connect the first optical fiber to the                 “data outputted by the      “the data encoded in
                 transceiver card;                                      receiver”                   the second optical
                                                                                                    signal and outputted
                 a receiver configured to receive a second                                          by the receiver”
                 optical signal from the second optical
                 fiber and to convert the second optical                “input data”                “input data”            “input data”
                 signal to output data;
                                                                        “data inputted to the       “the data inputted to
                 fiber input optically connected to the                 transmitter”                the transmitter and
                 receiver and configured to optically



H:\Oyster II\Oyster Cisco Joint CC Chart Ex. A (DM edits).docx
                                                                                    5
                            Case 2:20-cv-00211-JRG Document 67-1 Filed 04/09/21 Page 6 of 11 PageID #: 1964

                                                                     Joint Claim Construction Chart
                                                                 Oyster Optics, LLC v. Cisco Systems, Inc.
                                                                      Case No. 2:20-cv-00211-JRG

                 connect the second optical fiber to the                                            encoded in the first
                 transceiver card; and                                                              optical signal”

                 an energy level detector optically                     “a transmitter having       “a transmitter having   “a transmitter having
                 connected between the receiver and the                 a laser, a modulator,       a laser, a modulator,   a laser, a modulator,
                 fiber input to measure an energy level of              and a controller”           and a controller”       and a controller”
                 the second optical signal, wherein the
                 energy level detector includes a plurality             No construction             “transmitter
                 of thresholds.                                         necessary.                  containing a laser, a
                                                                                                    modulator, and a
                                                                                                    controller”
 3.              The transceiver card as recited in claim 1             “phase modulator”           “phase modulator”       “phase modulator”
                 wherein the modulator is a phase
                 modulator.                                             [AGREED]                    [AGREED]                “alter the phase of
                                                                                                                            light to create an
                                                                                                                            optical signal having a
                                                                                                                            phase that is
                                                                                                                            representative of data.
                                                                                                                            Use of phase
                                                                                                                            modulation excludes
                                                                                                                            the use of amplitude
                                                                                                                            modulation.”
 4.              The transceiver card as recited in claim 3             “phase modulated            “phase modulated        “phase modulated
                 wherein the second optical signal                      optical signal”             optical signal”         optical signal”
                 comprises a phase modulated optical
                 signal.                                                [AGREED]                    [AGREED]                “alter the phase of
                                                                                                                            light to create an
                                                                                                                            optical signal having a
                                                                                                                            phase that is
                                                                                                                            representative of data.
                                                                                                                            Use of phase
                                                                                                                            modulation excludes


H:\Oyster II\Oyster Cisco Joint CC Chart Ex. A (DM edits).docx
                                                                                    6
                            Case 2:20-cv-00211-JRG Document 67-1 Filed 04/09/21 Page 7 of 11 PageID #: 1965

                                                                     Joint Claim Construction Chart
                                                                 Oyster Optics, LLC v. Cisco Systems, Inc.
                                                                      Case No. 2:20-cv-00211-JRG

                                                                                                                          the use of amplitude
                                                                                                                          modulation.”
                                                                        “the second optical         “the second optical   “the second optical
                                                                        signal”                     signal”               signal”

                                                                        [AGREED]                    [AGREED]              ‘“a second optical
                                                                                                                          signal’ is antecedent
                                                                                                                          for “the second optical
                                                                                                                          signal’”

 10.             The transceiver card as recited in claim 1             “phase-modulated            “phase-modulated      “phase-modulated
                 wherein the plurality of thresholds                    signal”                     signal”               signal”
                 indicate a drop in amplitude of a phase-
                 modulated signal.                                      [AGREED]                    [AGREED]              “alter the phase of
                                                                                                                          light to create an
                                                                                                                          optical signal having a
                                                                                                                          phase that is
                                                                                                                          representative of data.
                                                                                                                          Use of phase
                                                                                                                          modulation excludes
                                                                                                                          the use of amplitude
                                                                                                                          modulation.”

 14.             A transceiver card for a                               “receiver”                  “receiver”            “receiver”
                 telecommunications box for transmitting
                 data over a first optical fiber and                    [AGREED]                    [AGREED]              “receiver without a
                 receiving data over a second optical fiber,                                                              demodulator”
                 the transceiver card comprising:
                                                                        “the second optical         “the second optical   “the second optical
                 a transmitter having a laser, a                        signal”                     signal”               signal”
                 modulator, and a controller configured
                 to receive input data and control the                  [AGREED]                    [AGREED]


H:\Oyster II\Oyster Cisco Joint CC Chart Ex. A (DM edits).docx
                                                                                     7
                            Case 2:20-cv-00211-JRG Document 67-1 Filed 04/09/21 Page 8 of 11 PageID #: 1966

                                                                     Joint Claim Construction Chart
                                                                 Oyster Optics, LLC v. Cisco Systems, Inc.
                                                                      Case No. 2:20-cv-00211-JRG

                 modulator to generate a first optical signal                                                               ‘“a second optical
                 as a function of the input data;                                                                           signal’ is antecedent
                                                                                                                            for “the second optical
                 a fiber output optically connected to the                                                                  signal’”
                 transmitter and configured to optically
                 connect the first optical fiber to the                 “output data”               “output data”           “output data”
                 transceiver card;
                                                                        “data outputted by the      “the data encoded in
                 a receiver configured to receive a second              receiver”                   the second optical
                 optical signal from the second optical                                             signal and outputted
                 fiber and to convert the second optical                                            by the receiver”
                 signal to output data;
                                                                        “input data”                “input data”            “input data”
                 a fiber input optically connected to the
                 receiver and configured to optically                   “data inputted to the       “the data inputted to
                 connect the second optical fiber to the                transmitter”                the transmitter and
                 transceiver card; and                                                              encoded in the first
                                                                                                    optical signal”
                 an energy level detector configured to
                 measure an energy level of the second                  “a transmitter having       “a transmitter having   “a transmitter having
                 optical signal, the energy level detector              a laser, a modulator,       a laser, a modulator,   a laser, a modulator,
                 including a threshold indicating a drop in             and a controller”           and a controller”       and a controller”
                 amplitude of the second optical signal.
                                                                        No construction             “transmitter
                                                                        necessary.                  containing a laser, a
                                                                                                    modulator, and a
                                                                                                    controller”

 17.             The transceiver card as recited in claim               “phase modulator”           “phase modulator”       “phase modulator”
                 14 wherein the modulator is a phase
                 modulator.                                             [AGREED]                    [AGREED]                “alter the phase of
                                                                                                                            light to create an


H:\Oyster II\Oyster Cisco Joint CC Chart Ex. A (DM edits).docx
                                                                                    8
                            Case 2:20-cv-00211-JRG Document 67-1 Filed 04/09/21 Page 9 of 11 PageID #: 1967

                                                                     Joint Claim Construction Chart
                                                                 Oyster Optics, LLC v. Cisco Systems, Inc.
                                                                      Case No. 2:20-cv-00211-JRG

                                                                                                                       optical signal having a
                                                                                                                       phase that is
                                                                                                                       representative of data.
                                                                                                                       Use of phase
                                                                                                                       modulation excludes
                                                                                                                       the use of amplitude
                                                                                                                       modulation.”

 18.             The transceiver card as recited in claim               “phase-modulated            “phase-modulated   “phase-modulated
                 14 wherein the second optical signal                   optical signal”             optical signal”    optical signal”
                 comprises a phase-modulated optical
                 signal.                                                [AGREED]                    [AGREED]           “alter the phase of
                                                                                                                       light to create an
                                                                                                                       optical signal having a
                                                                                                                       phase that is
                                                                                                                       representative of data.
                                                                                                                       Use of phase
                                                                                                                       modulation excludes
                                                                                                                       the use of amplitude
                                                                                                                       modulation.”


 Claim           U.S. Patent 10,205,516                                 Oyster Optics’        Cisco’s Proposed         Court’s Construction
 No.                                                                    Proposed Construction Construction
 1.              A telecommunications apparatus,                        “receiver”            “receiver”               “receiver”
                 comprising:
                                                                        [AGREED]                    [AGREED]           “receiver without a
                 an optical receiver affixed to a printed                                                              demodulator”
                 circuit board and configured to receive an             “voltage”                   voltage”           “voltage”
                 optical data signal from an optical fiber of




H:\Oyster II\Oyster Cisco Joint CC Chart Ex. A (DM edits).docx
                                                                                    9
                           Case 2:20-cv-00211-JRG Document 67-1 Filed 04/09/21 Page 10 of 11 PageID #: 1968

                                                                     Joint Claim Construction Chart
                                                                 Oyster Optics, LLC v. Cisco Systems, Inc.
                                                                      Case No. 2:20-cv-00211-JRG

                 an optical fiber telecommunications         Plain and ordinary       “electric pressure that
                 system;                                     meaning, or, in the      causes current to flow
                                                             alternative, “difference in a circuit”
                 an energy level detector circuit, optically in electrical potential
                 coupled to the optical fiber upstream from expressed in volts.”
                 the optical receiver, wherein the energy
                 level detector circuit is configured to
                 monitor an energy level of the optical
                 data signal and generate an alarm based
                 on the energy level and one or more
                 energy level thresholds, wherein the
                 energy level detector circuit includes:

                 a photodetector to generate a
                 photodetector voltage indicative of an
                 energy level of the optical data signal;
                 and

                 one or more comparators corresponding
                 to the one or more energy level
                 thresholds, wherein each of the one or
                 more comparators:

                 includes a first input coupled to an output
                 voltage indicative of the photodetector
                 voltage;

                 includes a second input coupled to a
                 corresponding reference voltage; and

                 generates a comparator signal indicative
                 of a comparison between the


H:\Oyster II\Oyster Cisco Joint CC Chart Ex. A (DM edits).docx
                                                                                    10
                           Case 2:20-cv-00211-JRG Document 67-1 Filed 04/09/21 Page 11 of 11 PageID #: 1969

                                                                     Joint Claim Construction Chart
                                                                 Oyster Optics, LLC v. Cisco Systems, Inc.
                                                                      Case No. 2:20-cv-00211-JRG

                 corresponding reference voltage and the
                 output voltage.

 6.              The telecommunications apparatus of                    “receiver”                  “receiver”             “receiver”
                 claim 1, wherein the optical data signal
                 comprises a phase-modulated optical                    [AGREED]                    [AGREED]               “receiver without a
                 data signal and wherein the optical                                                                       demodulator”
                 receiver is configured to obtain data from
                 the phase-modulated optical data                       “phase-modulated            “phase-modulated       “phase-modulated
                 signal.                                                optical data signal”        optical data signal”   optical data signal”

                                                                        [AGREED]                    [AGREED]               “alter the phase of
                                                                                                                           light to create an
                                                                                                                           optical signal having a
                                                                                                                           phase that is
                                                                                                                           representative of data.
                                                                                                                           Use of phase
                                                                                                                           modulation excludes
                                                                                                                           the use of amplitude
                                                                                                                           modulation.”
 7.              The telecommunications apparatus of         “receiver”                             “receiver”             “receiver”
                 claim 1, wherein the optical data signal
                 comprises an amplitude-modulated            [AGREED]                               [AGREED]               “receiver without a
                 optical data signal and wherein the optical                                                               demodulator”
                 receiver is configured to obtain data from
                 the amplitude-modulated optical data
                 signal.




H:\Oyster II\Oyster Cisco Joint CC Chart Ex. A (DM edits).docx
                                                                                    11
